     Case 2:19-cv-02073-WBS-DMC Document 27 Filed 07/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEPHON DEJON ALEXANDER,                          No. 2:19-CV-2073-WBS-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    P. KUPPINGER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pursuant to Defendants’ request, ECF No. 25, to opt-out of the Court’s early

19   settlement program, the settlement conference set before Magistrate Judge Jeremy D. Peterson on

20   September 8, 2021, is vacated. The Clerk of the Court is directed to terminate ECF No. 25 as a

21   pending motions. By separate order, the Court will set an initial schedule for this litigation.

22                  IT IS SO ORDERED.

23

24   Dated: July 26, 2021
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
